Jenkins, J.
On December 2, 1913, a bank borrowed a sum of money from the plaintiff bank, payable thirty days after date, and gave to the lending bank, as collateral security, customers’ notes, in which was included a note made by the defendant in this case. The borrowing bank was closed as insolvent on the following 13th day of December. In the facts and circumstances in the record there is nothing that would impute to the lending bank knowledge that such a transaction was had pending or in contemplation of insolvency. The positive testimony of the acting officials of the lending bank shows that it had no intimation of such condition. The provisions of the Civil Code of 1910, § 2360, which prohibits all conveyances and assignments by a bank in contemplation of insolvency or after insolvency, except for the benefit of all creditors and stockholders, is intended to prevent preferences for an antecedent debt, and has no application against an innocent assignee for value, without knowledge of such condition of the bank. Booth v. Atlanta Clearing House, 132 Ga. 100 (63 S. E. 907); Hightower v. • Mustian, 8 Ga. 506; Clarice v. Ingram, 107 Ga. 565, 576 (33 S. E. 802).

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.